DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2012/0265054) in view of Martinelli (US 6104944).

Olson fails to show wherein the magnetic location of the electrode is determined using a known physical distance between the electrode and a second electrode disposed on the catheter.  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode.
Martinelli discloses a system and method for navigating a multiple electrode catheter.  Martinelli teaches wherein the magnetic location of the electrode is determined using a known physical distance between the electrode and a second electrode disposed on the catheter (column 3, lines 25-38; column 11, lines 40-50; claim 18).  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode (column 8, lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Olson to determine electrode locations using known predetermined distances between the electrodes as taught by Martinelli, as this will provide a simple and cost effective means to determine the .


Claims 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2012/0265054) in view of Liu et al. (US 2011/0313414; hereinafter Liu).
A non-transitory computer-readable medium and system for generating a registration between impedance and magnetic based coordinate systems ([0021], fig. 1), comprising: a first catheter that includes a first electrode and a magnetic position sensor (catheter 13 of hybrid localization system; [0027], [0037], [0041]); a second catheter that includes a second electrode (fixed reference electrode 31 carried on second catheter; [0029]); a processor and memory storing non-transitory computer-readable instruction, executable by the processor to: compute a location of a number of fiducial points, wherein the fiducial points include impedance locations of the first electrode in an impedance based coordinate system and magnetic locations of the magnetic position sensor in a magnetic based coordinate system (fiducial groupings, [0039]); compute a global electromagnetic transformation based on the location of the number of fiducial points to transform the impedance location of the first electrode in the impedance based coordinate system into a transformed impedance location of the first electrode in the magnetic based coordinate system (mapping function, [0039]); determine a magnetic location of the first electrode in the magnetic based coordinate 
Olson fails to show a second magnetic position sensor, and wherein the magnetic location of the first electrode is determined based on a known distance between the first and second magnetic position sensor.  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode.
Liu discloses a method for simulating bend shape of a catheter.  Liu teaches wherein the magnetic location of the first electrode is determined based on a known 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Olson to utilize a second magnetic position sensor and wherein the magnetic location of the first electrode is determined based on a known distance between the first and second magnetic position sensor as taught by Liu, as this will provide a simple and cost effective means to determine the location of the electrodes without requiring each electrode to correspond with its own individual position sensor.  Furthermore, electrodes may be used for a variety of diagnostic or therapeutic purposes, for example to provide mapping and ablation as taught by Martinelli to both diagnose and provide treatment to the patient.

Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the combination of Olson and Martinelli, or Olson and Liu, examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the combined invention, Olson is provided to teach determining the magnetic location of the electrode, while Martinelli or Liu is provided to teach using a known physical distance on a catheter to determine the position of an electrode on the catheter in space.  It is well known in the art to use the physical distance between electrodes (or other sensors on a catheter) to determine the location of each individual electrode, without requiring a measurement from each individual electrode.  That is, such a system allows for one to make a measurement using one electrode, and then to use the known physical distance between the electrodes to provide a suitable and efficient calculation regarding the location of all the electrodes, without requiring an individual measurement from each electrode.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793